EXHIBIT 10.1

 

THE TRIZETTO GROUP, INC.

 

1998 LONG-TERM INCENTIVE PLAN

 

--------------------------------------------------------------------------------

 

Restricted Stock Award Agreement

 

--------------------------------------------------------------------------------

 

You are hereby awarded Restricted Stock subject to the terms and conditions set
forth in this Restricted Stock Award Agreement (“Award”) and in The TriZetto
Group, Inc. 1998 Long-Term Incentive Plan (“Plan”), which is attached hereto as
Exhibit A. All terms in this Award that begin with a capital letter are defined
in the Plan or in this Award.

 

By executing this Award, you agree to be bound by all of the Plan’s terms and
conditions as if they had been set out verbatim in this Award. In addition, you
recognize and agree that all determinations, interpretations, or other actions
respecting the Plan and this Award will be made by the Plan Administrator, and
shall be final, conclusive and binding on all parties, including you and your
successors in interest.

 

Specific Terms. Your Restricted Stock has the following terms:

 

Name of Participant

  

--------------------------------------------------------------------------------

Shares Subject to this Award

                shares of Common Stock of The TriZetto Group, Inc.

Purchase Price per Share

   Not Applicable

Award Date

                        , 20        

Vesting

  

You will become vested in              percent (    %) of the Shares subject to
this Award on each of the first          annual anniversary dates of the Award
Date, provided that-

(1)    your Continuous Service has not ended before the particular vesting date;
and

(2)                                         
                                         .

Accelerated Vesting

   Your vesting under this Award will accelerate only under the circumstances
expressly set forth in the Plan.

Deferral Election pursuant to Section 9 of the Plan

  

         You are eligible to make this election if you desire to do so.

         You are not eligible to make this election.

 

1. Dividends. Upon lapse of the vesting restrictions on this Award, you will
receive an amount equal to any cash dividends (plus simple interest at         
percent (        %) per year), plus a number of Shares equal to any stock
dividends, which were declared and paid to the



--------------------------------------------------------------------------------

Company’s shareholders between the Award Date and the date such unrestricted
Shares are issued to you.

 

2. Investment Purposes. You acknowledge that you are acquiring your Restricted
Stock for investment purposes only and without any present intention of selling
or distributing them.

 

3. Legend. Until all vesting restrictions lapse and new certificates are issued
pursuant to the next section, certificates representing shares of Restricted
Stock issued pursuant to this Award shall bear the following legend:

 

The shares represented by this certificate are subject to reacquisition by, and
such shares may not be sold or otherwise transferred except pursuant to, the
provisions of the Restricted Stock Award Agreement, dated                  ,
20        , by and between The TriZetto Group, Inc. and the registered owner of
such shares.

 

4. Vesting Dates. As you satisfy vesting conditions of this Award, the Company
shall cause new certificates to be issued and delivered to you, free from the
legend in the preceding section, but with any other legends the Company
determines to be appropriate. New certificates shall not be delivered to you
unless you have made arrangements satisfactory to the Plan Administrator to
satisfy tax-withholding obligations. If you do not satisfy the vesting
requirements as of any vesting date, you will irrevocably forfeit any rights to
those Shares subject to the vesting requirement on that date.

 

5. Section 83(b) Election Notice. If you elect under Code Section 83(b) to be
taxed immediately on your Restricted Stock when it was granted to you, you
promise to notify the Company of the election within 10 days of filing that
election with the Internal Revenue Service. Exhibit B is a suggested form of
Section 83(b) election.

 

6. Deferral Election. If allowed under the Specific Terms, at any time during
the calendar year in which you receive this Award, you may irrevocably elect to
defer the receipt of all or a percentage of the Shares that would otherwise be
issued to you on the lapsing of vesting restrictions of this Award in a future
calendar year (or for the remainder of any calendar year in which you make the
election, provided the election occurs within the thirty (30)-day period after
you first became an Eligible Person.) A copy of the form which you may use to
make a deferral election is attached hereto as Exhibit C. Notwithstanding the
foregoing, Restricted Stock which has been subject to a Section 83(b) election
is not eligible for deferral.

 

7. Not a Contract of Employment. By executing this Award, you acknowledge and
agree that (1) any person who is terminated before full vesting of an award,
such as the one granted to you by this Award, could claim that he or she was
terminated to preclude vesting; (2) you promise never to make such a claim; (3)
nothing in this Award or the Plan confers on you any right to continued Company
employment or restricts the Company’s right to terminate your employment at any
time for any or no reason; and (4) the Company would not have granted this Award
to you but for these acknowledgements and agreements.

 

8. Severability. Subject to one exception, every provision of this Award and the
Plan is intended to be severable, and any illegal or invalid term shall not
affect the validity or legality of the remaining terms. The only exception is
that this Award shall be unenforceable if any provision of the preceding section
is illegal, invalid, or unenforceable.

 

2



--------------------------------------------------------------------------------

9. Notices. Any notice, payment or communication required or permitted to be
given by any provision of this Award shall be in writing and shall be delivered
personally or sent by certified mail, return receipt requested, addressed as
follows: (i) if to the Company, at the address set forth on the signature page,
to the attention of: Plan Administrator of The TriZetto Group, Inc. 1998
Long-Term Incentive Plan; (ii) if to you, at the address set forth below your
signature on the signature page. Each party may, from time to time, by notice to
the other party hereto, specify a new address for delivery of notices relating
to this Award. Any such notice shall be deemed to be given as of the date such
notice is personally delivered or properly mailed.

 

10. Binding Effect. Every provision of this Award shall be binding on and inure
to the benefit of the parties’ respective heirs, legatees, legal
representatives, successors, transferees, and assigns.

 

11. Headings. Headings shall be ignored in interpreting this Award.

 

12. Counterparts. This Award may be executed by the parties hereto in separate
counterparts, each of which when so executed and delivered shall be an original,
but all such counterparts shall together constitute the same instrument.

 

 

[Signature Page Follows]

 

3



--------------------------------------------------------------------------------

BY YOUR SIGNATURE BELOW, along with the signature of the Company’s
representative, you and the Company agree that the Award is granted under and
governed by the terms and conditions of this Award Agreement and the Plan.

 

THE TRIZETTO GROUP, INC.

 

 

By:                                      
                                               

Name:                                                                     

Title:                                                                       

Address:                                                                  

                                                                 

 

 

The undersigned Participant hereby accepts the terms of this Award Agreement and
the Plan.

 

 

By:                                      
                                               

Name of Participant:                                              

Address:                                                                  

                                                                 

 

4



--------------------------------------------------------------------------------

Exhibit A

 

THE TRIZETTO GROUP, INC.

 

1998 LONG-TERM INCENTIVE PLAN



--------------------------------------------------------------------------------

Exhibit B

 

THE TRIZETTO GROUP, INC.

 

1998 LONG-TERM INCENTIVE PLAN

 

Section 83(b) Election Form

 

Attached is an Internal Revenue Code Section 83(b) Election Form. If you wish to
make a Section 83(b) election, you must do so within 30 days of the date the
restricted stock was transferred to you. In order to make the election, you must
completely fill out the attached form and file one copy with the Internal
Revenue Service office where you file your tax return. In addition, one copy of
the statement also must be submitted with your income tax return for the taxable
year in which you make this election. Finally, you also must submit a copy of
the election form to the Company. A Section 83(b) election normally cannot be
revoked.



--------------------------------------------------------------------------------

THE TRIZETTO GROUP, INC.

 

--------------------------------------------------------------------------------

Election to Include Value of Restricted Stock in Gross Income

in Year of Transfer under Internal Revenue Code Section 83(b)

--------------------------------------------------------------------------------

 

 

Pursuant to Section 83(b) of the Internal Revenue Code, I hereby elect within 30
days of receiving the property described herein to be taxed immediately on its
value specified in item 5 below.

 

1. My General Information:

 

Name:

    

Address:

           

SSN/TIN:

    

 

2. Description of the property with respect to which I am making this election:

 

                         shares of                          stock of The
TriZetto Group, Inc. (“Restricted Stock”).

 

3. The Restricted Stock was transferred to me on                         
        , 20    . This election relates to the 20     calendar taxable year.

 

4. The Restricted Stock is subject to the following restrictions:

 

The Restricted Stock is forfeitable until it is earned in accordance with The
TriZetto Group, Inc. 1998 Long-term Incentive Plan (the “Plan”), Restricted
Stock Award Agreement (the “Award”) or other Award or Plan provisions. The
Restricted Stock generally is not transferable until my interest becomes vested
and non-forfeitable, pursuant to the Award and the Plan.

 

5. Fair market value:

 

The fair market value at the time of transfer (determined without regard to any
restrictions other then restrictions which by their terms never will lapse) of
the Restricted Stock with respect to which I am making this election is
$             per share.

 

6. Amount paid for Restricted Stock:

 

The amount I paid for the Restricted Stock is $             per share.



--------------------------------------------------------------------------------

7. Furnishing statement to employer:

 

A copy of this statement has been furnished to my employer,
                                        . If the transferor of the Restricted
Stock is not my employer, that entity also has been furnished with a copy of
this statement.

 

8. Award or Plan not affected:

 

Nothing contained herein shall be held to change any of the terms or conditions
of the Award or the Plan.

 

 

Dated:                              , 20    .

 

 

 

                                                                               
                                                                  

Taxpayer

 



--------------------------------------------------------------------------------

Exhibit C

 

THE TRIZETTO GROUP, INC.

 

1998 LONG-TERM INCENTIVE PLAN

 

 

Deferral Election Form

 

Attached is the form you may use if you wish to defer the receipt of all or a
percentage of the Shares that would otherwise be issued to you upon the lapse of
the vesting restrictions on your Award. You must submit a copy of the Deferral
Election Form executed by you to the Company as provided for in the form. An
election to defer receipt of your Shares may not be revoked.

 

You are advised to consult with your individual tax advisor with respect to the
tax consequences related to your Award and any elections you may make to defer
the receipt of shares.



--------------------------------------------------------------------------------

THE TRIZETTO GROUP, INC.

1998 LONG-TERM INCENTIVE PLAN

 

--------------------------------------------------------------------------------

 

Deferral Election Form

 

--------------------------------------------------------------------------------

 

 

Pursuant to Section 6 of the Restricted Share Award granted to me on
            , 20             (the “Award Date”), I hereby irrevocably elect to
defer the receipt of             % of the shares of common stock of the Company
that would otherwise be issued to me in a future calendar year upon the lapsing
of transfer restrictions of the Award granted to me under the Plan on the Award
Date. All terms that begin with a capital letter are defined in the Plan or in
the Award.

 

I understand and acknowledge that this election is irrevocable.

 

I understand and acknowledge that this election will be ineffective if it is
made in a calendar year other than the one in which the Award Date occurred,
unless I have just become an Eligible Person. If I have just become an Eligible
Person, I understand that this election will be ineffective with respect to the
remainder of this calendar year if my election is made after the thirtieth day
on which I first became an Eligible Person.

 

 

Witnessed by:

 

 

 

      PARTICIPANT

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

 

THE TRIZETTO GROUP, INC.

 

1998 LONG-TERM INCENTIVE PLAN

 

 

As Approved by the Board of Directors on March 25, 2004

 



--------------------------------------------------------------------------------

THE TRIZETTO GROUP, INC.

 

1998 LONG-TERM INCENTIVE PLAN

 

 

1.    Amendment and Restatement to the 1998 Stock Option Plan

 

On May 19, 1998, The TriZetto Group, Inc. (the “Company”) adopted The TriZetto
Group, Inc. 1998 Stock Option Plan, which has been amended from time to time
prior to 2004 (the “1998 Stock Option Plan”). On March 25, 2004, the Board of
the Company further amended and restated the 1998 Stock Option Plan to read in
its entirety as set forth in this 1998 Long-Term Incentive Plan (the “Plan”).
Section 20 below summarizes the principal changes made to the 1998 Stock Option
Plan pursuant to this amendment and restatement.

 

The Plan permits the granting of the following types of awards (“Awards”),
according to the sections of the Plan listed here:

 

Section 6

   Options

Section 7

   Share Appreciation Rights

Section 8

   Restricted and Unrestricted Share Awards

Section 9

   Deferred Share Units

Section 10

   Performance Awards

 

This amendment and restatement of the 1998 Stock Option Plan is not intended to
affect adversely and shall not affect adversely the rights of any person (in the
absence of such person’s consent) under any stock options that the Company or
its Affiliates may have provided pursuant to the 1998 Stock Option Plan before
the effective date of this amendment and restatement. In addition, the Plan
shall not affect any such compensation or benefits that the Company or its
Affiliates may have provided or may separately provide in the future pursuant to
any agreement, plan, or program that is independent of this Plan.

 

2.    Defined Terms

 

Terms in the Plan that begin with an initial capital letter have the defined
meaning set forth in Appendix A, unless defined elsewhere in this Plan or the
context of their use clearly indicates a different meaning.

 

3.    Shares Subject to the Plan

 

The maximum number of Shares that the Company may issue pursuant to all Awards
is 13,000,000, including stock options previously granted under the 1998 Stock
Option Plan. Subject to this overall limitation on all Awards, the maximum
number of Shares that the Company may issue pursuant to Awards in a form other
than Options and SARS is 700,000. The foregoing limitations are subject to
adjustment in accordance with Section 13 of the Plan. For all Awards, these
Shares may be authorized but unissued Shares, or Shares that the Company has
reacquired or otherwise holds in treasury.

 

Shares that are subject to an Award that for any reason expires, is forfeited,
is cancelled, or becomes unexercisable, and Shares that are for any other reason
not paid or delivered under the Plan shall again, except to the extent
prohibited by Applicable Law, be available for subsequent Awards under the Plan.
In addition, the Committee may make future Awards with respect to Shares that
the Company retains from otherwise delivering pursuant to an Award either (i) as
payment of the exercise price of an Award, or (ii) in order to satisfy the
withholding or employment taxes due upon the grant, exercise, vesting, or
distribution of an Award. Notwithstanding the foregoing, but subject to
adjustments pursuant to Section 13 below, the number of Shares that are
available for ISO Awards shall be determined, to the extent required under
applicable tax laws, by reducing the number of Shares designated in the
preceding paragraph by the number of Shares granted pursuant to Awards (whether
or not Shares are issued

 

1



--------------------------------------------------------------------------------

pursuant to such Awards); provided that any Shares that are either purchased
under the Plan and forfeited back to the Plan, or surrendered in payment of the
Exercise Price for an Award shall be available for issuance pursuant to ISO
Awards.

 

4.    Administration

 

(a) General. The Committee shall administer the Plan in accordance with its
terms, provided that the Board may act in lieu of the Committee on any matter.
The Committee shall hold meetings at such times and places as it may determine
and make such rules and regulations for the conduct of its business as it deems
advisable. In the absence of a duly appointed Committee or if the Board
otherwise chooses to act in lieu of a Committee, the Board shall function as the
Committee for all purposes of the Plan.

 

(b) Committee Composition. The Board shall appoint the members of the Committee.
If and to the extent permitted by Applicable Law, the Committee may authorize
one or more Reporting Persons (or other officers) to make Awards to Eligible
Persons who are not Reporting Persons (or other officers who the Committee has
specifically authorized to make Awards). The Board may at any time appoint
additional members to the Committee, remove and replace members of the Committee
with or without Cause, and fill vacancies on the Committee however caused.

 

(c) Powers of the Committee. Subject to the provisions of the Plan, the
Committee shall have the authority, in its sole discretion:

 

(i) to determine Eligible Persons to whom Awards shall be granted from time to
time and the number of Shares, units, or SARs to be covered by each Award;

 

(ii) to determine, from time to time, the Fair Market Value of Shares;

 

(iii) to determine, and to set forth in Award Agreements, the terms and
conditions of all Awards, including any applicable exercise or purchase price,
the installments and conditions under which an Award shall become vested (which
may be based on performance), terminated, expired, cancelled, or replaced, and
the circumstances for vesting acceleration or waiver of forfeiture restrictions,
and other restrictions and limitations;

 

(iv) to approve the forms of Award Agreements and all other documents, notices
and certificates in connection therewith which need not be identical either as
to type of Award or among Participants;

 

(v) to construe and interpret the terms of the Plan and any Award Agreement, to
determine the meaning of their terms, and to prescribe, amend, and rescind rules
and procedures relating to the Plan and its administration;

 

(vi) in order to fulfill the purposes of the Plan and without amending the Plan,
modify, cancel, or waive the Company’s rights with respect to any Awards, to
adjust or to modify Award Agreements for changes in Applicable Law, and to
recognize differences in foreign law, tax policies, or customs; and

 

(vii) to make all other interpretations and to take all other actions that the
Committee may consider necessary or advisable to administer the Plan or to
effectuate its purposes.

 

Subject to Applicable Law and the restrictions set forth in the Plan, the
Committee may delegate administrative functions to individuals who are Reporting
Persons, officers, or Employees of the Company or its Affiliates.

 

(d) Deference to Committee Determinations. The Committee shall have the
discretion to interpret or construe ambiguous, unclear, or implied (but omitted)
terms in any fashion it deems to be

 

2



--------------------------------------------------------------------------------

appropriate in its sole discretion, and to make any findings of fact needed in
the administration of the Plan or Award Agreements. The Committee’s prior
exercise of its discretionary authority shall not obligate it to exercise its
authority in a like fashion thereafter. The Committee’s interpretation and
construction of any provision of the Plan, or of any Award or Award Agreement,
shall be final, binding, and conclusive. The validity of any such
interpretation, construction, decision or finding of fact shall not be given de
novo review if challenged in court, by arbitration, or in any other forum, and
shall be upheld unless clearly arbitrary or capricious.

 

(e) No Liability; Indemnification. Neither the Board nor any Committee member,
nor any person acting at the direction of the Board or the Committee, shall be
liable for any act, omission, interpretation, construction or determination made
in good faith with respect to the Plan, any Award or any Award Agreement. The
Company and its Affiliates shall pay or reimburse any member of the Committee,
as well as any Director, Employee, or Consultant who takes action in connection
with the Plan, for all expenses incurred with respect to the Plan, and to the
full extent allowable under Applicable Law shall indemnify each and every one of
them for any claims, liabilities, and costs (including reasonable attorney’s
fees) arising out of their good faith performance of duties under the Plan. The
Company and its Affiliates may obtain liability insurance for this purpose.

 

5.    Eligibility

 

(a) General Rule. The Committee may grant ISOs only to Employees (including
officers who are Employees), and may grant all other Awards to any Eligible
Person. A Participant who has been granted an Award may be granted an additional
Award or Awards if the Committee shall so determine, if such person is otherwise
an Eligible Person and if otherwise in accordance with the terms of the Plan.

 

(b) Grant of Awards. Subject to the express provisions of the Plan, the
Committee shall determine from the class of Eligible Persons those individuals
to whom Awards under the Plan may be granted, the number of Shares subject to
each Award, the price (if any) to be paid for the Shares or the Award and, in
the case of Performance Awards, in addition to the matters addressed in Section
10 below, the specific objectives, goals and performance criteria that further
define the Performance Award. Each Award shall be evidenced by an Award
Agreement signed by the Company and, if required by the Committee, by the
Participant. The Award Agreement shall set forth the material terms and
conditions of the Award established by the Committee.

 

(c) Limits on Awards. The maximum number of Shares subject to Awards that are
granted during any calendar year to any one Participant will be limited to
400,000. The Committee will adjust this limitation pursuant to Section 13 below.

 

6.    Option Awards

 

(a) Types; Documentation. The Committee may in its discretion grant ISOs to any
Employee on or before May 19, 2008 (or, if allowable under applicable tax laws,
the date ten years after the effective date determined under Section 20 below),
and Non-ISOs to any Eligible Person, and shall evidence any such grants in an
Award Agreement that is delivered to the Participant. Each Option shall be
designated in the Award Agreement as an ISO or a Non-ISO. At the sole discretion
of the Committee, any Option may be exercisable, in whole or in part,
immediately upon the grant thereof, or only after the occurrence of a specified
event, or only in installments, which installments may vary. Options granted
under the Plan may contain such terms and provisions not inconsistent with the
Plan that the Committee shall deem advisable in its sole and absolute
discretion.

 

(b) ISO $100,000 Limitation. To the extent that the aggregate Fair Market Value
of Shares with respect to which Options designated as ISOs first become
exercisable by a Participant in any calendar year (under this Plan and any other
plan of the Company or any Affiliate) exceeds $100,000, such excess Options
shall be treated as Non-ISOs. For purposes of determining whether the $100,000
limit is exceeded, the Fair Market Value of the Shares subject to an ISO shall
be determined as of the Grant Date. In reducing the number of Options treated as
ISOs to meet the $100,000 limit, the most

 

3



--------------------------------------------------------------------------------

recently granted Options shall be reduced first. In the event that Section 422
of the Code is amended to alter the limitation set forth therein, the limitation
of this Section 6(b) shall be automatically adjusted accordingly.

 

(c) Term of Options. Each Award Agreement shall specify a term at the end of
which the Option automatically expires, subject to earlier termination
provisions contained in Section 6(h) hereof; provided, that, the term of any
Option may not exceed ten years from the Grant Date. In the case of an ISO
granted to an Employee who is a Ten Percent Holder on the Grant Date, the term
of the ISO shall not exceed five years from the Grant Date.

 

(d) Exercise Price. The exercise price of an Option shall be determined by the
Committee in its discretion and shall be set forth in the Award Agreement,
subject to the following special rules:

 

(i) ISOs. If an ISO is granted to an Employee who on the Grant Date is a Ten
Percent Holder, the per Share exercise price shall not be less than 110% of the
Fair Market Value per Share on such Grant Date. If an ISO is granted to any
other Employee, the per Share exercise price shall not be less than 100% of the
Fair Market Value per Share on the Grant Date.

 

(ii) Non-ISOs. The per Share exercise price for the Shares to be issued pursuant
to the exercise of a Non-ISO shall not be less than 100% of the Fair Market
Value per Share on the Grant Date.

 

(iii) Named Executive Officers. The per Share exercise price shall not be less
than 100% of the Fair Market Value per Share on the Grant Date of an Option if
(A) on such Grant Date, the Participant is subject to the limitations set forth
in Section 162(m) of the Code, and (B) the grant is intended to qualify as
performance-based compensation under Section 162(m) of the Code.

 

(e) Exercise of Option. The times, circumstances and conditions under which an
Option shall be exercisable shall be determined by the Committee in its sole
discretion and set forth in the Award Agreement. The Committee shall have the
discretion to determine whether and to what extent the vesting of Options shall
be tolled during any unpaid leave of absence; provided, however, that in the
absence of such determination, vesting of Options shall be tolled during any
such leave approved by the Company.

 

(f) Minimum Exercise Requirements. An Option may not be exercised for a fraction
of a Share. The Committee may require in an Award Agreement that an Option be
exercised as to a minimum number of Shares, provided that such requirement shall
not prevent a Participant from purchasing the full number of Shares as to which
the Option is then exercisable.

 

(g) Methods of Exercise. Prior to its expiration pursuant to the terms of the
applicable Award Agreement, each Option may be exercised, in whole or in part
(provided that the Company shall not be required to issue fractional shares), by
delivery of written notice of exercise to the Secretary of the Company
accompanied by the full exercise price of the Shares being purchased. In the
case of an ISO, the Committee shall determine the acceptable methods of payment
on the Grant Date and it shall be included in the applicable Award Agreement.
The methods of payment that the Committee may in its discretion accept or commit
to accept in an Award Agreement include:

 

(i) cash or check payable to the Company (in U.S. dollars);

 

(ii) other Shares that (A) are owned by the Participant who is purchasing Shares
pursuant to an Option, (B) have a Fair Market Value on the date of surrender
equal to the aggregate exercise price of the Shares as to which the Option is
being exercised, (C) were not acquired by such Participant pursuant to the
exercise of an Option, unless such Shares have been owned by such Participant
for at least six months or such other longer period as the Committee may
determine, (D) are all, at the time of such surrender, free and clear of any and
all

 

4



--------------------------------------------------------------------------------

claims, pledges, liens and encumbrances, or any restrictions which would in any
manner restrict the transfer of such shares to or by the Company (other than
such restrictions as may have existed prior to an issuance of such Shares by the
Company to such Participant), and (E) are duly endorsed for transfer to the
Company;

 

(iii) a cashless exercise program that the Committee may approve, from time to
time in its discretion, pursuant to which a Participant may concurrently provide
irrevocable instructions (A) to such Participant’s broker or dealer to effect
the immediate sale of the purchased Shares and remit to the Company, out of the
sale proceeds available on the settlement date, sufficient funds to cover the
exercise price of the Option plus all applicable taxes required to be withheld
by the Company by reason of such exercise and (B) to the Company to deliver the
certificates for the purchased Shares directly to such broker or dealer in order
to complete the sale; or

 

(iv) any combination of the foregoing methods of payment.

 

The Company shall not be required to deliver Shares pursuant to the exercise of
an Option until payment of the full exercise price therefore is received by the
Company.

 

(h) Termination of Continuous Service. The Committee may establish and set forth
in the applicable Award Agreement the terms and conditions on which an Option
shall remain exercisable, if at all, following termination of a Participant’s
Continuous Service. The Committee may waive or modify these provisions at any
time. To the extent that a Participant is not entitled to exercise an Option at
the date of his or her termination of Continuous Service, or if the Participant
(or other person entitled to exercise the Option) does not exercise the Option
to the extent so entitled within the time specified in the Award Agreement or
below (as applicable), the Option shall terminate and the Shares underlying the
unexercised portion of the Option shall revert to the Plan and become available
for future Awards. In no event may any Option be exercised after the expiration
of the Option term as set forth in the Award Agreement.

 

The following provisions shall apply to the extent an Award Agreement does not
specify the terms and conditions upon which an Option shall terminate when there
is a termination of a Participant’s Continuous Service:

 

(i) Termination Other than upon Disability or Death or for Cause. In the event
of termination of a Participant’s Continuous Service (other than as a result of
Participant’s death, disability, retirement or termination for Cause), the
Participant shall have the right to exercise an Option at any time within 30
days following such termination to the extent the Participant was entitled to
exercise such Option at the date of such termination.

 

(ii) Disability, Retirement, or Death. In the event of termination of a
Participant’s Continuous Service as a result of his or her “disability” within
the meaning of Section 22(e)(3) of the Code, retirement, or death, the
Participant shall have the right to exercise an Option at any time within one
year following such termination to the extent the Participant was entitled to
exercise such Option at the date of such termination.

 

(iii) Cause. If the Committee determines that a Participant’s Continuous Service
terminated due to Cause, the Participant shall immediately forfeit the right to
exercise any Option, and it shall be considered immediately null and void.

 

(i) Reverse Vesting. The Committee in its discretion may allow a Participant to
exercise unvested Options, in which case the Shares then issued shall be
Restricted Share Units having analogous vesting restrictions to the unvested
Options.

 

(j) Buyout Provisions. If the Fair Market Value for Shares subject to an Option
is more than 33% below their exercise price for more than 30 consecutive
business days, the Committee may, pursuant to a program approved by the
Company’s stockholders, unilaterally terminate and cancel the

 

5



--------------------------------------------------------------------------------

Option either (i) by paying the Participant, in cash or Shares, an amount not
less than the Black-Scholes value of the vested portion of the Option, or (ii)
by irrevocably committing to grant a new Option, on a designated date more than
six months after such termination and cancellation of such Option (but only if
the Participant’s Continuous Service has not terminated prior to such designated
date), on substantially the same terms as the cancelled Option, provided that
the per Share exercise price for the new Option shall equal the per Share Fair
Market Value of a Share on the date the new grant occurs.

 

7.    Share Appreciation Rights (SARs)

 

(a) Grants. The Committee may in its discretion grant Share Appreciation Rights
to any Eligible Person, in any of the following forms:

 

(i) SARs Related to Options. The Committee may grant SARs either concurrently
with the grant of an Option or with respect to an outstanding Option, in which
case the SAR shall extend to all or a portion of the Shares covered by the
related Option. An SAR shall entitle the Participant who holds the related
Option, upon exercise of the SAR and surrender of the related Option, or portion
thereof, to the extent the SAR and related Option each were previously
unexercised, to receive payment of an amount determined pursuant to Section 7(e)
below. Any SAR granted in connection with an ISO will contain such terms as may
be required to comply with the provisions of Section 422 of the Code and the
regulations promulgated thereunder.

 

(ii) SARs Independent of Options. The Committee may grant SARs which are
independent of any Option subject to such conditions as the Committee may in its
discretion determine, which conditions will be set forth in the applicable Award
Agreement.

 

(iii) Limited SARs. The Committee may grant SARs exercisable only upon or in
respect of a Change in Control Event or any other specified event, and such
limited SARs may relate to or operate in tandem or combination with or
substitution for Options or other SARs, or on a stand-alone basis, and may be
payable in cash or Shares based on the spread between the exercise price of the
SAR, and (A) a price based upon or equal to the Fair Market Value of the Shares
during a specified period, at a specified time within a specified period before,
after or including the date of such event, or (B) a price related to
consideration payable to Company’s stockholders generally in connection with the
event.

 

(b) Exercise Price. The per Share exercise price of an SAR shall be determined
in the sole discretion of the Committee, shall be set forth in the applicable
Award Agreement, and shall be no less than 100% of the Fair Market Value of one
Share. The exercise price of an SAR related to an Option shall be the same as
the exercise price of the related Option. The exercise price of an SAR shall be
subject to the special rules on pricing contained in paragraph (iii) of Section
6(d) hereof.

 

(c) Exercise of SARs. Unless the Award Agreement otherwise provides, an SAR
related to an Option will be exercisable at such time or times, and to the
extent, that the related Option will be exercisable. An SAR may not have a term
exceeding ten years from its Grant Date. An SAR granted independently of any
other Award will be exercisable pursuant to the terms of the Award Agreement.
Whether an SAR is related to an Option or is granted independently, the SAR may
only be exercised when the Fair Market Value of the Shares underlying the SAR
exceeds the exercise price of the SAR.

 

(d) Effect on Available Shares. To the extent that an SAR is exercised, only the
actual number of delivered Shares (if any) will be charged against the maximum
number of Shares that may be delivered pursuant to Awards under this Plan. The
number of Shares subject to the SAR and the related Option of the Participant
will, however, be reduced by the number of underlying Shares as to which the
exercise relates, unless the Award Agreement otherwise provides.

 

(e) Payment. Upon exercise of an SAR related to an Option and the attendant
surrender of an exercisable portion of any related Award, the Participant will
be entitled to receive payment of an amount determined by multiplying –

 

6



--------------------------------------------------------------------------------

(i) the excess of the Fair Market Value of a Share on the date of exercise of
the SAR over the exercise price per Share of the SAR, by

 

(ii) the number of Shares with respect to which the SAR has been exercised.

 

Notwithstanding the foregoing, an SAR granted independently of an Option may
limit the amount payable to the Participant to a percentage, specified in the
Award Agreement but not exceeding one hundred percent (100%), of the amount
determined pursuant to the preceding sentence.

 

(f) Form and Terms of Payment. Subject to Applicable Law, the Committee may, in
its sole discretion, settle the amount determined under Section 7(e) above
solely in cash, solely in Shares (valued at their Fair Market Value on the date
of exercise of the SAR), or partly in cash and partly in Shares. In any event,
cash shall be paid in lieu of fractional Shares. Absent a contrary determination
by the Committee, all SARs shall be settled in cash as soon as practicable after
exercise. Notwithstanding the foregoing, the Committee may, in an Award
Agreement, determine the maximum amount of cash or Shares or combination thereof
that may be delivered upon exercise of an SAR.

 

(g) Termination of Employment or Consulting Relationship. The Committee shall
establish and set forth in the applicable Award Agreement the terms and
conditions on which an SAR shall remain exercisable, if at all, following
termination of a Participant’s Continuous Service. The provisions of Section
6(h) above shall apply to the extent an Award Agreement does not specify the
terms and conditions upon which an SAR shall terminate when there is a
termination of a Participant’s Continuous Service.

 

(h) Buy-out. The Committee has the same discretion to buy-out SARs as it has to
take such action pursuant to Section 6(j) with respect to Options.

 

8.    Restricted and Unrestricted Share Awards

 

(a) Grants. The Committee may in its discretion grant restricted shares
(“Restricted Shares”) to any Eligible Person and shall evidence such grant in an
Award Agreement that is delivered to the Participant which sets forth the number
of Restricted Shares, the purchase price for such Restricted Shares (if any) and
the terms upon which the Restricted Shares may become vested. In addition, the
Company may in its discretion grant the right to receive Shares after certain
vesting requirements are met (“Restricted Share Units”) to any Eligible Person
and shall evidence such grant in an Award Agreement that is delivered to the
Participant which sets forth the number of Shares (or formula, that may be based
on future performance or conditions, for determining the number of Shares) that
the Participant shall be entitled to receive upon vesting and the terms upon
which the Shares subject to a Restricted Share Unit may become vested. The
Committee may condition any Award of Restricted Shares or Restricted Share Units
to a Participant on receiving from the Participant such further assurances and
documents as the Committee may require to enforce the restrictions. In addition,
the Committee may grant Awards hereunder in the form of unrestricted shares,
which shall be called “Unrestricted Shares.”

 

(b) Vesting and Forfeiture. The Committee shall set forth in an Award Agreement
granting Restricted Shares or Restricted Share Units, the terms and conditions
under which the Participant’s interest in the Restricted Shares or the Shares
subject to Restricted Share Units will become vested. Except as set forth in the
applicable Award Agreement or the Committee otherwise determines, upon
termination of a Participant’s Continuous Service for any other reason, the
Participant shall forfeit his or her Restricted Shares and Restricted Share
Units; provided that if a Participant purchases the Restricted Shares and
forfeits them for any reason, the Company shall return the purchase price to the
Participant only if and to the extent set forth in an Award Agreement.

 

(c) Issuance of Restricted Shares Prior to Vesting. The Company shall issue
stock certificates that evidence Restricted Shares pending the lapse of
applicable restrictions, and that bear a legend making appropriate reference to
such restrictions. Except as set forth in the applicable Award Agreement or the
Committee otherwise determines, the Company or a third party that the Company

 

7



--------------------------------------------------------------------------------

designates shall hold such Restricted Shares and any dividends that accrue with
respect to Restricted Shares pursuant to Section 8(e) below.

 

(d) Issuance of Shares upon Vesting. As soon as practicable after vesting of a
Participant’s Restricted Shares (or Shares underlying Restricted Share Units)
and the Participant’s satisfaction of applicable tax withholding requirements,
the Company shall release to the Participant, free from the vesting
restrictions, one Share for each vested Restricted Share (or issue one Share
free of the vesting restriction for each vested Restricted Share Unit), unless
an Award Agreement provides otherwise. No fractional shares shall be
distributed, and cash shall be paid in lieu thereof.

 

(e) Dividends Payable on Vesting. Whenever Shares are issued to a Participant or
duly-authorized transferee under Section 8(d) above pursuant to the vesting of
Restricted Shares or the Shares underlying Restricted Share Units, such
Participant or duly-authorized transferee shall also be entitled to receive,
with respect to each Share issued, an amount equal to any cash dividends (plus
interest as the Committee may determine) and a number of Shares equal to any
stock dividends, which were declared and paid to the holders of Shares between
the Grant Date and the date such Share is issued.

 

(f) Section 83(b) Elections. If a Participant who has received Restricted Share
Units provides the Committee with written notice of his or her intention to make
an election under Section 83(b) of the Code with respect to the Shares subject
to such Restricted Share Units (the “Section 83(b) Election”), the Committee may
in its discretion convert the Participant’s Restricted Share Units into
Restricted Shares, on a one-for-one basis, in full satisfaction of the
Participant’s Restricted Share Unit Award.

 

(g) Deferral Elections. At any time within the calendar year in which a
Participant who is a member of a select group of management or highly
compensated employees (within the meaning of the ERISA) receives an Award of
either Restricted Shares or Restricted Share Units, the Committee may permit the
Participant to irrevocably elect, on a form provided by and acceptable to the
Committee, to defer the receipt of all or a percentage of the Shares that would
otherwise be transferred to the Participant upon the vesting of such Award. If
the Participant makes this election, the Shares subject to the election, and any
associated dividends and interest, shall be credited to an account established
pursuant to Section 9 hereof on the date such Shares would otherwise have been
released or issued to the Participant pursuant to Section 8(d) above.
Notwithstanding the foregoing, Shares with respect to which a Participant makes
a Section 83(b) Election shall not be eligible for deferral pursuant to Section
9 below.

 

9.    Deferred Share Units

 

(a) Elections to Defer. The Committee may permit any Eligible Person who is a
Director, Consultant or member of a select group of management or highly
compensated employees (within the meaning of the ERISA) to irrevocably elect, on
a form provided by and acceptable to the Committee (the “Election Form”), to
forego the receipt of cash or other compensation (including Restricted Shares
for which a Section 83(b) Election has not been made, and Shares subject to
Restricted Share Units), and in lieu thereof to have the Company credit to an
internal Plan account (the “Account”) a number of deferred share units
(“Deferred Share Units”) having a Fair Market Value equal to the Shares and
other compensation deferred. These credits will be made at the end of each
calendar month during which compensation is deferred. Each Election Form shall
take effect five business days after its delivery to the Company, unless during
such five business day period the Company sends the Participant a written notice
explaining why the Election Form is invalid. Notwithstanding the foregoing
sentence, Election Forms shall be ineffective with respect to any compensation
that a Participant earns before the date on which the Company receives the
Election Form.

 

(b) Vesting. Each Participant shall be 100% vested at all times in any Shares
subject to Deferred Share Units.

 

8



--------------------------------------------------------------------------------

(c) Issuances of Shares. The Company shall provide a Participant with one Share
for each Deferred Share Unit in five substantially equal annual installments
that are issued before the last day of each of the five calendar years that end
after the date on which the Participant’s Continuous Service terminates, unless
–

 

(i) the Participant has properly elected a different form of distribution, on a
form approved by the Committee that permits the Participant to select any
combination of a lump sum and annual installments that are completed within ten
years following termination of the Participant’s Continuous Service, and

 

(ii) the Company has received the Participant’s distribution election form
either more than 90 days before a Change in Control Event, or more than one year
before the date on which the Participant’s Continuous Service terminates for any
reason other than death, or before the Participant’s death.

 

Fractional shares shall not be issued, and instead shall be paid out in cash.

 

(d) Crediting of Dividends. Whenever Shares are issued to a Participant pursuant
to Section 9(c) above, such Participant shall also be entitled to receive, with
respect to each Share issued, a cash amount equal to any cash dividends (plus
interest at a rate as the Committee may determine), and a number of Shares equal
to any stock dividends which were declared and paid to the holders of Shares
between the Grant Date and the date such Share is issued.

 

(e) Hardship Withdrawals. In the event a Participant suffers an unforeseeable
hardship within the contemplation of this Section 9(e), the Participant may
apply to the Company for an immediate distribution of all or a portion of the
Participant’s Deferred Share Units. The hardship must result from a sudden and
unexpected illness or accident of the Participant or a dependent of the
Participant, casualty loss of property, or other similar conditions beyond the
control of the Participant. Examples of purposes that are not considered
hardships include post-secondary school expenses or the desire to purchase a
residence. In no event will a distribution be made to the extent the hardship
could be relieved through reimbursement or compensation by insurance or
otherwise, or by liquidation of the Participant’s nonessential assets to the
extent such liquidation would not itself cause a severe financial hardship. The
amount of any distribution hereunder shall be limited to the amount necessary to
relieve the Participant’s financial hardship. The Committee shall determine
whether a Participant has a qualifying hardship and the amount which qualifies
for distribution, if any. The Committee may require evidence of the purpose and
amount of the need, and may establish such application or other procedures as it
deems appropriate.

 

(f) Unsecured Rights to Deferred Compensation. A Participant’s right to Deferred
Share Units shall at all times constitute an unsecured promise of the Company to
pay benefits as they come due. The right of the Participant or the Participant’s
duly-authorized transferee to receive benefits hereunder shall be solely an
unsecured claim against the general assets of the Company. Neither the
Participant nor the Participant’s duly-authorized transferee shall have any
claim against or rights in any specific assets, shares, or other funds of the
Company.

 

10.    Performance Awards

 

(a) Performance Units. The Committee may in its discretion grant Performance
Units to any Eligible Person and shall evidence such grant in an Award Agreement
that is delivered to the Participant which sets forth the terms and conditions
of the Award. A Performance Unit is an Award which is based on the achievement
of specific goals with respect to the Company or any Affiliate or individual
performance of the Participant, or a combination thereof, over a specified
period of time. The maximum Performance Unit compensation that may be paid to
any one Participant with respect to any one Performance Period (hereinafter
defined) shall be 500,000 Shares and $2,000,000 in cash.

 

(b) Performance Compensation Awards. The Committee may, at the time of grant of
a Performance Unit, designate such Award as a “Performance Compensation Award”
in order that such

 

9



--------------------------------------------------------------------------------

Award constitutes “qualified performance-based compensation” under Code Section
162(m), in which event the Committee shall have the power to grant such
Performance Compensation Award upon terms and conditions that qualify it as
“qualified performance-based compensation” within the meaning of Code Section
162(m). With respect to each such Performance Compensation Award, the Committee
shall establish, in writing within the time required under Code Section 162(m),
a “Performance Period,” “Performance Measure(s),” and “Performance Formula(e)”
(each such term being hereinafter defined). Once established for a Performance
Period, the Performance Measure(s) and Performance Formula(e) shall not be
amended or otherwise modified to the extent such amendment or modification would
cause the compensation payable pursuant to the Award to fail to constitute
qualified performance-based compensation under Code Section 162(m).

 

A Participant shall be eligible to receive payment in respect of a Performance
Compensation Award only to the extent that the Performance Measure(s) for such
Award are achieved and the Performance Formula(e) as applied against such
Performance Measure(s) determines that all or some portion of such Participant’s
Award has been earned for the Performance Period. As soon as practicable after
the close of each Performance Period, the Committee shall review and certify in
writing whether, and to what extent, the Performance Measure(s) for the
Performance Period have been achieved and, if so, determine and certify in
writing the amount of the Performance Compensation Award to be paid to the
Participant and, in so doing, may use negative discretion to decrease, but not
increase, the amount of the Award otherwise payable to the Participant based
upon such performance.

 

(c) Definitions.

 

(i) Performance Formula” means, for a Performance Period, one or more objective
formulas or standards established by the Committee for purposes of determining
whether or the extent to which an Award has been earned based on the level of
performance attained or to be attained with respect to one or more Performance
Measure(s). Performance Formula may vary from Performance Period to Performance
Period and from Participant to Participant and may be established on a
stand-alone basis, in tandem or in the alternative.

 

(ii) Performance Measure” means one or more of the following selected by the
Committee to measure Company, Affiliate, and/or business unit performance for a
Performance Period, whether in absolute or relative terms (including, without
limitation, terms relative to a peer group or index): basic, diluted, or
adjusted earnings per share; sales or revenue; earnings before interest, taxes,
and other adjustments (in total or on a per share basis); basic or adjusted net
income; returns on equity, assets, capital, revenue or similar measure; economic
value added; working capital; total shareholder return; and product development,
product market share, research, licensing, litigation, human resources,
information services, mergers, acquisitions, sales of assets of Affiliates or
business units. Each such measure shall be, to the extent applicable, determined
in accordance with generally accepted accounting principles as consistently
applied by the Company (or such other standard applied by the Committee) and, if
so determined by the Committee, and in the case of a Performance Compensation
Award, to the extent permitted under Code Section 162(m), adjusted to omit the
effects of extraordinary items, gain or loss on the disposal of a business
segment, unusual or infrequently occurring events and transactions and
cumulative effects of changes in accounting principles. Performance Measures may
vary from Performance Period to Performance Period and from Participant to
Participant, and may be established on a stand-alone basis, in tandem or in the
alternative.

 

(iii) Performance Period” means one or more periods of time (of not less than
one fiscal year of the Company), as the Committee may designate, over which the
attainment of one or more Performance Measure(s) will be measured for the
purpose of determining a Participant’s rights in respect of an Award.

 

10



--------------------------------------------------------------------------------

11.    Taxes

 

(a) General. As a condition to the issuance or distribution of Shares pursuant
to the Plan, the Participant (or in the case of the Participant’s death, the
person who succeeds to the Participant’s rights) shall make such arrangements as
the Company may require for the satisfaction of any applicable federal, state,
local or foreign withholding tax obligations that may arise in connection with
the Award and the issuance of Shares. The Company shall not be required to issue
any Shares until such obligations are satisfied. If the Committee allows the
withholding or surrender of Shares to satisfy a Participant’s tax withholding
obligations, the Committee shall not allow Shares to be withheld in an amount
that exceeds the minimum statutory withholding rates for federal and state tax
purposes, including payroll taxes.

 

(b) Default Rule for Employees. In the absence of any other arrangement, an
Employee shall be deemed to have directed the Company to withhold or collect
from his or her cash compensation an amount sufficient to satisfy such tax
obligations from the next payroll payment otherwise payable after the date of
the exercise of an Award.

 

(c) Special Rules. In the case of a Participant other than an Employee (or in
the case of an Employee where the next payroll payment is not sufficient to
satisfy such tax obligations, with respect to any remaining tax obligations), in
the absence of any other arrangement and to the extent permitted under the
Applicable Law, the Participant shall be deemed to have elected to have the
Company withhold from the Shares or cash to be issued pursuant to an Award that
number of Shares having a Fair Market Value determined as of the applicable Tax
Date (as defined below) equal to the amount required to be withheld. For
purposes of this Section 11, the Fair Market Value of the Shares to be withheld
shall be determined on the date that the amount of tax to be withheld is to be
determined under the Applicable Law (the “Tax Date”).

 

(d) Surrender of Shares. If permitted by the Committee, in its discretion, a
Participant may satisfy the minimum applicable tax withholding and employment
tax obligations associated with an Award by surrendering Shares to the Company
(including Shares that would otherwise be issued pursuant to the Award) that
have a Fair Market Value determined as of the applicable Tax Date equal to the
amount required to be withheld. In the case of Shares previously acquired from
the Company that are surrendered under this Section 11, such Shares must have
been owned by the Participant for more than six months on the date of surrender
(or such longer period of time the Company may in its discretion require).

 

12.    Non-Transferability of Awards

 

(a) General. Except as set forth in this Section 12, or as otherwise approved by
the Committee for a select group of management or highly compensated Employees,
Awards may not be sold, pledged, assigned, hypothecated, transferred or disposed
of in any manner other than by will or by the laws of descent or distribution.
The designation of a beneficiary by a Participant will not constitute a
transfer. An Award may be exercised, during the lifetime of the holder of an
Award, only by such holder, the duly-authorized legal representative of a
disabled Participant, or a transferee permitted by this Section 12.

 

(b) Limited Transferability Rights. Notwithstanding anything else in this
Section 12, the Committee may in its discretion provide in an Award Agreement
that the Award may be transferred by instrument to an inter vivos or
testamentary trust (or other entity) in which the Award is to be passed to
beneficiaries upon the death of the trustor (settlor), or by gift to charitable
institutions, the Participant’s “Immediate Family” (as defined below), on such
terms and conditions as the Committee deems appropriate. “Immediate Family”
means any child, stepchild, grandchild, parent, stepparent, grandparent, spouse,
former spouse, sibling, niece, nephew, mother-in-law, father-in-law, son-in-law,
daughter-in-law, brother-in-law, or sister-in-law, and shall include adoptive
relationships.

 

11



--------------------------------------------------------------------------------

13.    Adjustments upon Changes in Capitalization, Merger or Certain Other
Transactions

 

(a) Changes in Capitalization. The Committee may equitably adjust the number of
Shares covered by each outstanding Award, and the number of Shares that have
been authorized for issuance under the Plan but as to which no Awards have yet
been granted or that have been returned to the Plan upon cancellation,
forfeiture, or expiration of an Award, as well as the price per Share covered by
each such outstanding Award, to reflect any increase or decrease in the number
of issued Shares resulting from a stock-split, reverse stock-split, stock
dividend, combination, recapitalization or reclassification of the Shares, or
any other increase or decrease in the number of issued Shares effected without
receipt of consideration by the Company. In the event of any such transaction or
event, the Committee may provide in substitution for any or all outstanding
Options under the Plan such alternative consideration (including securities of
any surviving entity) as it may in good faith determine to be equitable under
the circumstances and may require in connection therewith the surrender of all
Options so replaced. In any case, such substitution of securities shall not
require the consent of any person who is granted Options pursuant to the Plan.
Except as expressly provided herein, no issuance by the Company of shares of
stock of any class, or securities convertible into shares of stock of any class,
shall affect, and no adjustment by reason thereof shall be required to be made
with respect to, the number or price of Shares subject to any Award.

 

(b) Acceleration of Awards Upon Change in Control Event. Unless prior to a
Change in Control Event, the Committee determines that, upon its occurrence,
benefits under any or all Awards will not accelerate (or the Committee
determines that only certain or limited benefits under any or all Awards will be
accelerated and the extent to which they will be accelerated) and/or establishes
a different time in respect of such Change in Control Event for such
acceleration, then, immediately upon the occurrence of a Change in Control
Event, the vesting of all Awards shall be accelerated so that Awards shall vest
(and, to the extent applicable, become exercisable) as to the Shares that
otherwise would have been unvested and the repurchase rights of the Company with
respect to Shares issued upon exercise of Awards shall lapse as to the Shares
subject to such repurchase rights. The Committee may override the limitations on
acceleration in this Section 13(b) by express provision in the Award Agreement
and may accord any Eligible Person a right to refuse any acceleration, whether
pursuant to the Award Agreement or otherwise, in such circumstances as the
Committee may approve. Any acceleration of Awards will comply with Applicable
Law.

 

(c) Possible Early Termination of Accelerated Awards. If the vesting of any
Award under the Plan has been fully accelerated as a result of any Change in
Control Event that has been approved by the Board, but such Award is not
exercised by the Participant before the event giving rise to such Change in
Control Event is consummated, than such Award will terminate, subject to any
provision that has been expressly made by the Committee through a plan of
reorganization approved by the Board for the survival, substitution, assumption,
exchange or other settlement of such Award.

 

(d) Golden Parachute Limitations. Unless otherwise specified in an Award
Agreement, no Award will be accelerated under the Plan to an extent or in a
manner that would not be fully deductible by the Company for federal income tax
purposes because of Section 280G of the Code, nor will any payment hereunder be
accelerated if any portion of such accelerated payment would not be deductible
by the Company because of Section 280G of the Code. If a Participant would be
entitled to benefits or payments hereunder and under any other plan or program
that would constitute “parachute payments” as defined in Section 280G of the
Code, then the Participant may by written notice to the Company designate the
order in which such parachute payments will be reduced or modified so that the
Company is not denied federal income tax deductions for any “parachute payments”
because of Section 280G of the Code.

 

(e) Certain Distributions. In the event of any distribution to the Company’s
stockholders of securities of any other entity or other assets (other than
dividends payable in cash or stock of the Company) without receipt of
consideration by the Company, the Committee may, in its discretion,
appropriately adjust the price per Share covered by each outstanding Award to
reflect the effect of such distribution.

 

12



--------------------------------------------------------------------------------

14.    Time of Granting Awards

 

The date of grant (“Grant Date”) of an Award shall be the date on which the
Committee makes the determination granting such Award or such other date as is
determined by the Committee, provided that in the case of an ISO, the Grant Date
shall be the later of the date on which the Committee makes the determination
granting such ISO or the date of commencement of the Participant’s employment
relationship with the Company.

 

15.    Modification of Awards and Substitution of Options

 

(a) Modification, Extension, and Renewal of Awards. Within the limitations of
the Plan and any Award Agreement, the Committee may modify an Award, to
accelerate the rate at which an Option or SAR may be exercised (including
without limitation permitting an Option or SAR to be exercised in full without
regard to the installment or vesting provisions of the applicable Award
Agreement or whether the Option or SAR is at the time exercisable, to the extent
it has not previously been exercised), to accelerate the vesting of any Award,
to extend or renew outstanding Awards, or, subject to the restrictions set forth
in Sections 6(j) and 7(h), to accept the cancellation of outstanding Awards to
the extent not previously exercised either for the granting of new Awards or for
other consideration in substitution or replacement thereof.

 

(b) Substitution of Options. Notwithstanding any inconsistent provisions or
limits under the Plan, in the event the Company or an Affiliate acquires
(whether by purchase, merger or otherwise) all or substantially all of
outstanding capital stock or assets of another corporation or in the event of
any reorganization or other transaction qualifying under Section 424 of the
Code, the Committee may, in accordance with the provisions of that Section,
substitute Options for options under the plan of the acquired company provided
(i) the excess of the aggregate fair market value of the shares subject to an
option immediately after the substitution over the aggregate option price of
such shares is not more than the similar excess immediately before such
substitution and (ii) the new Option does not give persons additional benefits,
including any extension of the exercise period.

 

16.    Term of Plan

 

The Plan shall continue in effect for a term of ten (10) years from its
effective date as determined under Section 20 below, unless the Plan is sooner
terminated under Section 17 below.

 

17.    Amendment and Termination of the Plan

 

(a) Authority to Amend or Terminate. Subject to Applicable Laws, the Board may
from time to time amend, alter, suspend, discontinue, or terminate the Plan.

 

(b) Effect of Amendment or Termination. No amendment, suspension, or termination
of the Plan shall materially and adversely affect Awards already granted unless
either it relates to an adjustment pursuant to Section 13 above, or it is
otherwise mutually agreed between the Participant and the Committee, which
agreement must be in writing and signed by the Participant and the Company.
Notwithstanding the foregoing, the Committee may amend the Plan to eliminate
provisions which are no longer necessary as a result of changes in tax or
securities laws or regulations, or in the interpretation thereof.

 

18.    Conditions upon Issuance of Shares

 

Notwithstanding any other provision of the Plan or any agreement entered into by
the Company pursuant to the Plan, the Company shall not be obligated, and shall
have no liability for failure, to issue or deliver any Shares under the Plan
unless such issuance or delivery would comply with the Applicable Law, with such
compliance determined by the Company in consultation with its legal counsel.

 

13



--------------------------------------------------------------------------------

19.    Reservation of Shares

 

The Company, during the term of this Plan, will at all times reserve and keep
available such number of Shares as shall be sufficient to satisfy the
requirements of the Plan.

 

20.    Effective Date

 

This amendment and restatement to the 1998 Stock Option Plan made pursuant to
this Plan shall become effective on March 25, 2004, provided that this Plan
shall be submitted to the Company’s stockholders for approval at the Company’s
2004 Annual Meeting of Stockholders, and if not approved by the stockholders at
such meeting, this amendment and restatement, and any Awards granted under the
Plan other than Options, shall be null, void, and of no force and effect, and
the Company’s 1998 Stock Option Plan shall continue in effect in accordance with
its terms that were in effect immediately before the Board approved this
amendment and restatement. Awards other than Options that are granted under this
Plan before approval of this Plan by the stockholders shall be granted subject
to such approval and no Shares shall be distributed before such approval is
obtained. The principal changes made to the 1998 Stock Option Plan pursuant to
this amendment and restatement are as follows: (i) renaming it “The TriZetto
Group, Inc. 1998 Long-Term Incentive Plan,” (ii) increasing the number of Shares
available for issuance by 2,000,000 (from 11,000,000 to 13,000,000 Shares),
(iii) adding provisions that permit Awards other than Options and (iv) modifying
the Committee’s discretion to administer the Plan and past or future Awards.

 

The terms and conditions of all Options outstanding under the 1998 Stock Option
Plan immediately before the effective date of this amendment and restatement
shall continue to be governed by the terms and conditions of the 1998 Stock
Option Plan (and the respective instruments evidencing each such option) as in
effect on the date each such option was granted; provided, however, that any one
or more provisions of the amended and restated Plan, may, in the Committee’s
discretion, be extended to one or more of such Options (subject to the
Participant’s written consent of any adverse changes).

 

21.    Controlling Law

 

All disputes relating to or arising from the Plan shall be governed by the
internal substantive laws (and not the laws of conflicts of laws) of the State
of Delaware, to the extent not preempted by United States federal law. If any
provision of this Plan is held by a court of competent jurisdiction to be
invalid and unenforceable, the remaining provisions shall continue to be fully
effective.

 

22.    Laws and Regulations.

 

(a) U.S. Securities Laws. This Plan, the grant of Awards, and the exercise of
Options and SARs under this Plan, and the obligation of the Company to sell or
deliver any of its securities (including, without limitation, Options,
Restricted Shares, Restricted Share Units, Deferred Share Units, and Shares)
under this Plan shall be subject to all Applicable Law. In the event that the
Shares are not registered under the Securities Act of 1933, as amended (the
“Act”), or any applicable state securities laws prior to the delivery of such
Shares, the Company may require, as a condition to the issuance thereof, that
the persons to whom Shares are to be issued represent and warrant in writing to
the Company that such Shares are being acquired by him or her for investment for
his or her own account and not with a view to, for resale in connection with, or
with an intent of participating directly or indirectly in, any distribution of
such Shares within the meaning of the Act, and a legend to that effect may be
placed on the certificates representing the Shares.

 

(b) Other Jurisdictions. To facilitate the making of any grant of an Award under
this Plan, the Committee may provide for such special terms for Awards to
Participants who are foreign nationals or who are employed by the Company or any
Affiliate outside of the United States of America as the Committee may consider
necessary or appropriate to accommodate differences in local law, tax policy or
custom. The Company may adopt rules and procedures relating to the operation and
administration of this Plan to accommodate the specific requirements of local
laws and procedures of particular countries.

 

14



--------------------------------------------------------------------------------

Without limiting the foregoing, the Company is specifically authorized to adopt
rules and procedures regarding the conversion of local currency, taxes,
withholding procedures and handling of stock certificates which vary with the
customs and requirements of particular countries. The Company may adopt
sub-plans applicable to particular locations and countries.

 

23.    No Shareholder Rights

 

Neither a Participant nor any transferee of a Participant shall have any rights
as a shareholder of the Company with respect to any Shares underlying any Award
until the date of issuance of a share certificate to a Participant or a
transferee of a Participant for such Shares in accordance with the Company’s
governing instruments and Applicable Law. Prior to the issuance of Shares
pursuant to an Award, a Participant shall not have the right to vote or to
receive dividends or any other rights as a shareholder with respect to the
Shares underlying the Award, notwithstanding its exercise in the case of Options
and SARs. No adjustment will be made for a dividend or other right that is
determined based on a record date prior to the date the stock certificate is
issued, except as otherwise specifically provided for in this Plan.

 

24.    No Employment Rights

 

The Plan shall not confer upon any Participant any right to continue an
employment, service or consulting relationship with the Company, nor shall it
affect in any way a Participant’s right or the Company’s right to terminate the
Participant’s employment, service, or consulting relationship at any time, with
or without Cause.

 

15



--------------------------------------------------------------------------------

THE TRIZETTO GROUP, INC.

 

1998 LONG-TERM INCENTIVE PLAN

 

Appendix A: Definitions

 

 

As used in the Plan, the following definitions shall apply:

 

“Affiliate” means any entity, including any “parent corporation” or “subsidiary
corporation” within the meaning of Section 424 of the Code, which together with
the Company is under common control within the meaning of Section 414 of the
Code.

 

“Applicable Law” means the legal requirements relating to the administration of
options and share-based plans under applicable U.S. federal and state laws, the
Code, any applicable stock exchange or automated quotation system rules or
regulations, and the applicable laws of any other country or jurisdiction where
Awards are granted, as such laws, rules, regulations and requirements shall be
in place from time to time.

 

“Award” means any award made pursuant to the Plan, including awards made in the
form of an Option, an SAR, a Restricted Share, a Restricted Share Unit, an
Unrestricted Share, a Deferred Share Unit and a Performance Award, or any
combination thereof, whether alternative or cumulative, authorized by and
granted under this Plan.

 

“Award Agreement” means any written document setting forth the terms of an Award
that has been authorized by the Committee. The Committee shall determine the
form or forms of documents to be used, and may change them from time to time for
any reason.

 

“Board” means the Board of Directors of the Company.

 

“Cause” for termination of a Participant’s Continuous Service will exist if the
Participant is terminated from employment or other service with the Company or
an Affiliate for any of the following reasons:

 

(i) the Participant’s willful failure substantially to perform his or her duties
and responsibilities to the Company or deliberate violation of a material
Company policy;

 

(ii) the Participant’s commission of any material act or acts of fraud,
embezzlement, dishonesty or other willful misconduct;

 

(iii) the Participant’s material unauthorized use or disclosure of any
proprietary information or trade secrets of the Company or any other party to
whom the Participant owes an obligation of nondisclosure as a result of his or
her relationship with the Company; or

 

(iv) Participant’s willful and material breach of any of his or her obligations
under any written agreement or covenant with the Company.

 

The Committee shall, in its discretion, determine whether or not a Participant
is being terminated for Cause. The Committee’s determination shall, unless
arbitrary and capricious, be final and binding on the Participant, the Company,
and all other affected persons. The foregoing definition does not in any way
limit the Company’s ability to terminate a Participant’s employment or
consulting relationship at any time, and the term “Company” will be interpreted
herein to include any Affiliate or successor thereto, if appropriate.

 

16



--------------------------------------------------------------------------------

“Change in Control Event” means any of the following:

 

(i) Approval by the stockholders of the Company of the dissolution or
liquidation of the Company;

 

(ii) Approval by the stockholders of the Company of an agreement to merge or
consolidate, or otherwise reorganize, with or into one or more entities that are
not Affiliates, as a result of which less than 50% of the outstanding voting
securities of the surviving or resulting entity immediately after the
reorganization are, or will be, owned, directly or indirectly, by stockholders
of the Company immediately before such reorganization (assuming for purposes of
such determination that there is no change in the record ownership of the
Company’s securities from the record date for such approval until such
reorganization and that such record owners hold no securities of the other
parties to such reorganization), but including in such determination any
securities of the other parties to such reorganization held by affiliates of the
Company);

 

(iii) Approval by the stockholders of the Company of the sale of substantially
all of the Company’s business and/or assets to a person or entity that is not an
Affiliate;

 

(iv) Any “person” (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act but excluding any person described in and satisfying the conditions
of Rule 13d-1(b)(1) thereunder), other than a person that was a stockholder of
the Company on May 19, 1998 becomes the beneficial owner (as defined in Rule
13d-3 under the Exchange Act), directly or indirectly, of securities of the
Company representing more than 50% of the combined voting power of the Company’s
then outstanding securities entitled to then vote generally in the election of
directors of the Company; or

 

(v) During any period not longer than two consecutive years, individuals who at
the beginning of such period constituted the Board cease to constitute at least
a majority thereof, unless the election, or the nomination for election by the
Company’s stockholders, of each new Board member was approved by a vote of at
least three-fourths of the Board members then still in office who were Board
members at the beginning of such period (including for these purposes, new
members whose election or nomination was so approved).

 

“Code” means the U.S. Internal Revenue Code of 1986, as amended.

 

“Committee” means one or more committees or subcommittees of the Board appointed
by the Board to administer the Plan in accordance with Section 4 above. With
respect to any decision involving an Award intended to satisfy the requirements
of Section 162(m) of the Code, the Committee shall consist of two or more
Directors of the Company who are “outside directors” within the meaning of
Section 162(m) of the Code.

 

“Company” means The TriZetto Group, Inc., a Delaware corporation.

 

“Consultant” means any person, including an advisor, who is engaged by the
Company or any Affiliate to render services and is compensated for such
services.

 

“Continuous Service” means the absence of any interruption or termination of
service as an Employee, Director, or Consultant. Continuous Service shall not be
considered interrupted in the case of: (i) sick leave; (ii) military leave;
(iii) any other leave of absence approved by the Committee, provided that such
leave is for a period of not more than 90 days, unless reemployment upon the
expiration of such leave is guaranteed by contract or statute, or unless
provided otherwise pursuant to Company policy adopted from time to time; (iv)
changes in status from Director to advisory director or emeritus status; or (v)
in the case of transfers between locations of the Company or between the
Company, its Affiliates or their respective successors. Changes in status
between service as an Employee, Director, and a Consultant will not constitute
an interruption of Continuous Service.

 

17



--------------------------------------------------------------------------------

“Deferred Share Units” mean Awards pursuant to Section 9 of the Plan.

 

“Director” means a member of the Board, or a member of the board of directors of
an Affiliate.

 

“Eligible Person” means any Consultant, Director or Employee and includes
non-Employees to whom an offer of employment has been extended.

 

“Employee” means any person who the Company or any Affiliate classifies as an
employee (including an officer) for employment tax purposes. The payment by the
Company of a director’s fee to a Director shall not be sufficient to constitute
“employment” of such Director by the Company.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Fair Market Value” means, as of any date (the “Determination Date”): (i) the
closing price of a Share on the New York Stock Exchange or the American Stock
Exchange (collectively, the “Exchange”), on the Determination Date, or, if
shares were not traded on the Determination Date, then on the nearest preceding
trading day during which a sale occurred; or (ii) if such stock is not traded on
the Exchange but is quoted on NASDAQ or a successor quotation system, (A) the
last sales price (if the stock is then listed as a National Market Issue under
The Nasdaq National Market System) or (B) the mean between the closing
representative bid and asked prices (in all other cases) for the stock on the
Determination Date as reported by NASDAQ or such successor quotation system; or
(iii) if such stock is not traded on the Exchange or quoted on NASDAQ but is
otherwise traded in the over-the-counter, the mean between the representative
bid and asked prices on the Determination Date; or (iv) if subsections (i)-(iii)
do not apply, the fair market value established in good faith by the Board.

 

“Grant Date” has the meaning set forth in Section 14 of the Plan.

 

“Incentive Share Option or ISO” hereinafter means an Option intended to qualify
as an incentive stock option within the meaning of Section 422 of the Code, as
designated in the applicable Award Agreement.

 

“Non-ISO” means an Option not intended to qualify as an ISO, as designated in
the applicable Award Agreement.

 

“Option” means any stock option granted pursuant to Section 6 of the Plan.

 

“Participant” means any holder of one or more Awards, or the Shares issuable or
issued upon exercise of such Awards, under the Plan.

 

“Performance Awards” mean Performance Units and Performance Compensation Awards
granted pursuant to Section 10.

 

“Performance Compensation Awards” mean Awards granted pursuant to Section 10(b)
of the Plan.

 

“Performance Unit” means Awards granted pursuant to Section 10(a) of the Plan
which may be paid in cash, in Shares, or such combination of cash and Shares as
the Committee in its sole discretion shall determine.

 

“Plan” means The TriZetto Group, Inc. 1998 Long-Term Incentive Plan, as amended
and restated hereby.

 

“Reporting Person” means an officer, Director, or greater than ten percent
shareholder of the Company within the meaning of Rule 16a-2 under the Exchange
Act, who is required to file reports pursuant to Rule 16a-3 under the Exchange
Act.

 

“Restricted Shares” mean Shares subject to restrictions imposed pursuant to
Section 8 of the Plan.

 

18



--------------------------------------------------------------------------------

“Restricted Share Units” mean Awards pursuant to Section 8 of the Plan.

 

“Rule 16b-3” means Rule 16b-3 promulgated under the Exchange Act, as amended
from time to time, or any successor provision.

 

“SAR” or “Share Appreciation Right” means Awards granted pursuant to Section 7
of the Plan.

 

“Share” means an ordinary voting share of the Company, as adjusted in accordance
with Section 13 of the Plan.

 

“Ten Percent Holder” means a person who owns stock representing more than ten
percent (10%) of the combined voting power of all classes of stock of the
Company or any Affiliate.

 

“Unrestricted Shares” means Awards granted without restrictions pursuant to
Section 8 of the Plan.

 

19